Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Claims Summary
Claims 1-6, 10-12, and 14-16 are pending. Claims 7-9 are canceled by Applicants.  

Response to Arguments and Affidavit
Acknowledgment is made of Applicant’s remark and the Affidavit of 06/15/2022.

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Reason For Allowance
The following is an examiner’s statement of reasons for allowance: the Declaration of 06/15/2022 by Dr. Gunther Krumpl showed 2-hydroxy beta-cyclodextrin (HP-β-CD) and sulfobutyl ether beta-cyclodextrin (SBE-β-CD) have different effects on the stability of landiolo, HP-β-CD increases the stability in solution, while SBE-β-CD reduces the stability. Therefore, the experimental data by Dr. Gunther Krumpl show that a person of ordinary skill in the art would not have expected the substitution of cyclodextrin for ethanol to result in a suitable formulation of landiolol with increased stability. Therefore, the claims as amended are non-obvious and novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 10-12, and 14-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628